ACCEPTED
                                                                                                          03-14-00340-CV
                                                                                                                 4795915
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      4/7/2015 4:14:09 PM
Alfred Herrera*                                                                                         JEFFREY D. KYLE
Jim Boyle-Of Counsel*                                                                                              CLERK
Felipe Alonso III
Jason Wakefield
                                                        April 7, 2015
                                                                                          via e-Filing
                                                                                        RECEIVED   IN
                                                                                   3rd COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                          Mr. Jeffrey D. Kyle
                                                                                   4/7/2015 4:14:09 PM
                          Clerk of the Court
                                                                                     JEFFREY D. KYLE
                          P.O. Box 12547                                                    Clerk
                          Austin, Texas 78711-2547
816 Congress Ave.
                          Re: Court of Appeals Number:          03-14-00340-CV
Suite. 1250 Austin,           Trial Court Case Number:          D-1-GN-13-001238
Texas 78701
                          Style: CPS Energy, Time Warner Cable Texas LLC, and Southwestern Bell
512-474-1492 (p)                 Telephone Company d/b/a AT&T//Cross-Appellant, Public Utility
                                 Commission of Texas v. Appellee, Public Utility Commission of
512-474-2507 (f)
                                 Texas//Cross-Appellee, CPS Energy, Time Warner Cable Texas
www.herreraboylelaw.com          LLC and Southwestern Bell Telephone Company d/b/a AT&T

                          Dear Mr. Kyle:

                                I am writing to provide the Court a supplemental response to the
                          Court’s March 12, 2015 letter regarding oral argument.

                                On March 25, 2105, the Court granted the parties’ Unopposed
                          Joint Motion for Additional Time for Oral Argument, extending the total
                          time for all parties’ argument from forty minutes to sixty minutes. The
                          parties have conferred and agreed to the following sequence and
                          allocation of time for oral argument to be held on April 22, 2015 at 1:30
                          PM, CDT:

                                                         60 MIN
                                                       TOTAL TIME
                                                   CPS Energy             13
                                                        TWC                9
                                                       AT&T                9
                                                         PUC              18
                                                        TWC                3
                                                       AT&T                3
                                                   CPS Energy              5
                                                                          60

*Board Certified in
Administrative Law                                     1 of 4
by the Texas Board of
Legal Specialization
   Respectfully submitted,


    /s/ Alfred R. Herrera
   Alfred R. Herrera
   State Bar No. 09529600
   aherrera@herreraboylelaw.com



   xc:   Counsel of Record




2 of 4
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Letter was
served upon all parties listed below in accordance with local rules of Travis
County, Texas, the Texas Rules of Civil Procedure, and the Texas Rules of
Appellate Procedure on this the 7th day of April, 2015.


                                             By: /s/Alfred R. Herrera
                                                 Alfred R. Herrera

                             LIST OF PARTIES

                  PARTIES AND ATTORNEYS FOR
            CAUSE NO. D-1-GN-13-001238 (CONSOLIDATED)
Counsel for Public Utility Commission    Counsel for CPS Energy:
of Texas:
                                         Alfred R. Herrera
Douglas Fraser                           HERRERA & BOYLE, PLLC
Megan Neal                               816 Congress Avenue, Suite 1250
Office of the Attorney General           Austin, TX 78701
P.O. Box 12548, Capitol Station          Phone: (512) 474-1492
Austin, Texas 78711-02548                Fax: (512) 474-2507
Phone: (512) 463-2012                    aherrera@herreraboylelaw.com
Fax: (512) 457-4610
douglas.fraser@texasattorneygeneral.gov
megan.neal@texasattorneygeneral.gov
Counsel for CPS Energy:                 Counsel for AT&T Texas:

Curt D. Brockmann                        Paul A. Drummond
CPS Energy                               Natalie L. Hall
145 Navarro                              AT&T Legal Department
P.O. Box 1771                            1010 N. St. Mary’s, 14th Floor
San Antonio, TX 78296                    San Antonio, Texas 78215
Phone: (210) 353-5689                    Phone: (210) 351-4830
Fax: (210) 353-6832                      Fax: (210) 886-2127
cdbrockmann@cpsenergy.com                paul.drummond@att.com
                                         natalie.hall@att.com




                                    3 of 4
Counsel for AT&T Texas:                Counsel for AT&T Texas:

Michael T. Sullivan                    J. David Tate
Mayer Brown LLP                        Katherine C. Swaller
71 S. Wacker Drive                     Thomas Ballo
Chicago, IL 60606                      AT&T Legal Department
Phone: (312) 782-0600                  816 Congress Avenue, Suite 1100
Fax: (312) 706-8689                    Austin, Texas 78701
msullivan@mayerbrown.com               Phone: (512) 457-2304
                                       Fax: (512) 870-3420
                                       jon.david.tate@att.com
                                       katherine.swaller@att.com
                                       thomas.ballo@att.com

Counsel for Time Warner Cable Texas Counsel for Time Warner Cable
LLC:                                Texas LLC:

Valerie P. Kirk                        J.D. Thomas
Melissa Lorber                         Paul A. Werner
Enoch Kever PLLC                       Sheppard Mullin Richter & Hampton
600 Congress Avenue, Suite 2800        LLP
Austin, Texas 78701                    1300 I Street, N.W.
Phone: (512) 615-1200                  11th Floor East
Fax: (512) 615-1198                    Washington DC 20005
vkirk@enochkever.com                   Phone: (202) 218-0000
mlorber@enochkever.com                 Fax: (202) w218-0020
                                       dthomas@sheppardmullin.com
                                       pwerner@sheppardmullin.com




                                  4 of 4